Citation Nr: 1809203	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-31 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), including as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1966 to January 1968.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO).  

In April 2016 and July 2017, the Board remanded the claim of service connection for erectile dysfunction (ED) to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDING OF FACT

Erectile dysfunction was not present during the Veteran's active service or for many years thereafter and the record contains no indication that the Veteran's post-service erectile dysfunction is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is awarded for a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims entitlement to service connection for erectile dysfunction (ED) on a direct and secondary basis.  In particular, he asserts that ED was caused or aggravated by medications taken to treat his service-connected psychiatric disability. 

It is not in dispute that the Veteran has a diagnosis of erectile dysfunction.  

The Veteran's service treatment records are silent for ED, and there is no evidence that ED was diagnosed for decades following his discharge from active duty.  Consequently, service connection for ED on the basis that it became manifest in service and persisted is not warranted.  The Veteran has not alleged (nor has he submitted competent evidence to show) that he has suffered from ED during service.  
In January 2017, the Veteran was afforded a VA examination to assess the etiology of his ED.  The examiner reported that the Veteran's condition originated from a nonservice-connected vascular condition in 1992, and that his ED predated onset of his service-connected mental health condition.  The examiner opined against a relationship between ED and service, noting that the Veteran developed ED after having a myocardial infarction and surgery for peripheral vascular disease and coronary artery disease with angioplasty and stent placement in 1992.  Additionally the examiner stated the Veteran had non-combat service, and ED was not present during service as he has two children.  

In July 2017 the Board observed that the January 2017 VA examination was incomplete, as it did not fully discuss service connection on the basis of aggravation.  As such, the Board remanded for another medical opinion.

In August 2017, the same examiner similarly found that the Veteran's "severe vascular disease is more likely than not the cause of ED and any medication would not affect an already nonfunctioning system."  The Veteran has had ample opportunity to submit evidence in support of his claim and against the opinion of the VA examiner; he has not done so.  

Here, the evidence of record fails to show that the Veteran's erectile dysfunction had its onset in, or is otherwise related to service, or was caused or aggravated by his service-connected acquired psychiatric disorder.  Indeed, the examiner specifically determined that the Veteran's ED was related to his nonservice-connected heart and vascular disabilities, that the disability pre-dated onset of his psychiatric disability, and that no medications would aggravate an already nonfunctioning system.  Consequently, service connection for erectile dysfunction, including as secondary to his service-connected acquired psychiatric disorder, is not warranted.  See 38 C.F.R. § 3.310 (2017).

The Board recognizes that the Veteran is competent to describe any discernible symptoms of his erectile dysfunction without any specialized knowledge or training.  However, his own lay opinion relating ED to his service-connected acquired psychiatric disorder, including medications taken for acquired psychiatric disorder, is not competent evidence, as the question of the etiology of ED is a medical question beyond the scope of lay observation.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for erectile dysfunction.  Therefore, the benefit-of-the-doubt doctrine does not apply; the appeal in this matter must be denied.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for erectile dysfunction, including as secondary to an acquired psychiatric disorder, is denied.



____________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


